Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Francis P. Barton (“Employee”) and UTStarcom, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company pursuant to the terms and
conditions set forth in his offer letter signed July 25, 2005 (the “Offer
Letter”); and

 

WHEREAS, Employee signed an Employment, Confidential Information and Invention
Assignment Agreement with the Company on August 17, 2005 (the “Confidentiality
Agreement”);

 

WHEREAS, Employee entered into the UTStarcom, Inc. Indemnification Agreement
with the Company on September 6, 2005 (the “Indemnity Agreement”);

 

WHEREAS, Employee entered into the UTStarcom, Inc. Retention Agreement with the
Company on November 30, 2007 (the “Retention Agreement”) granting Employee that
certain retention incentive represented by some of the Equity Awards (as defined
below), which vested as to 25% of the award on November 30, 2007 and is
scheduled to vest as to 25% of the award annually on each November 30
thereafter, subject to the terms and conditions of the Retention Agreement (the
“Retention Incentive”);

 

WHEREAS, Employee entered into the UTStarcom, Inc. Amended and Restated Change
of Control/Involuntary Termination Severance Agreement with the Company on
January 30, 2008 (the “Severance Agreement”);

 

WHEREAS, the Company has granted Employee the equity awards set forth in
Schedule A (the “Equity Awards”) to this Agreement pursuant to either the
Company’s 1997 Stock Plan or 2006 Equity Incentive Plan (collectively, the
“Plans”) and memorialized in agreements between the Company and Employee (the
“Equity Award Agreements”). ;

 

WHEREAS, Employee is resigning from (1) his seat on the Company’s Board of
Directors, and (2) his employment as Executive Vice President and Chief
Financial Officer with the Company with both resignations effective August 31,
2008 (the “Resignation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.                                       Consideration.


 

a.                                       Resignation. Employee hereby tenders
notice to the Company of his voluntary resignation from employment with the
Company, and from any and all of the Company’s subsidiaries or affiliates, and
from his seat on the Company’s Board of Directors, and from any and all Boards
of Directors of the Company’s subsidiaries or affiliates, effective August 31,
2008.

 

b.                                      Payment. The Company agrees to pay
Employee the lump sum of three hundred eighty thousand dollars ($380,000), less
applicable withholding. This payment will be made to Employee within ten
(10) business days after the Effective Date of this Agreement.

 

c.                                       Retention Incentive. As further
consideration for this Agreement, the Retention Incentive will, on the
Resignation Date, vest as to the portion of the award that would have otherwise
vested on November 30, 2008 had Employee remained employed by the Company
through that date. Accordingly, the Company will deliver to Employee eight
hundred seventy-six thousand eight hundred forty-four (876,844) shares of
unrestricted common stock in the Company. After taking into account the
acceleration of vesting of the Retention Incentive, the Parties agree that the
Equity Awards have vested as set forth on Schedule A and Employee acknowledges
that he will have vested in no more and this represents all of the equity to
which he is entitled to purchase and/or receive from the Company. The vested
Equity Awards and any shares of Common Stock Employee may acquire pursuant
thereto shall continue to be governed by the terms and conditions of the Plans
and Equity Award Agreements.

 

d.                                      Extension. As part of the consideration
for this Agreement, any of Employee’s options to purchase shares of Company
common stock as set forth in Schedule A (the “Options”) will, to the extent
vested as of the Resignation Date, remain exercisable until August 30, 2009, or
earlier as set forth in Section 12(c) of the 1997 Stock Plan and
Section 14(c) of the Equity Incentive Plan. Employee acknowledges and agrees
that these amendments may disqualify any Options that currently qualify as
incentive stock options under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) and result in any such Options becoming nonstatutory
stock options. Employee further understands that in any event an incentive stock
option converts into a nonstatutory stock option three months and one day after
the Resignation Date.

 

2.                                       Accrued Wages and Vacation; Expenses.
The Company will pay Employee all of Employee’s accrued and unused vacation
through the Resignation Date. Following the timely submission of proper expense
reports by Employee, the Company shall reimburse Employee for all documented
expenses reasonably and necessarily incurred by Employee in connection with the
business of the Company prior to the Resignation Date. These payments shall be
made promptly upon termination and within the period of time mandated by law.

 

3.                                       Benefits. Employee’s health insurance
benefits shall cease on August 31, 2008, subject to Employee’s right to continue
his health insurance under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended. Employee’s participation in all benefits and

 

--------------------------------------------------------------------------------



 


INCIDENTS OF EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, VESTING IN EQUITY AWARDS
AND THE ACCRUAL OF BONUSES, VACATION, AND PAID TIME OFF, WILL CEASE AS OF THE
RESIGNATION DATE.


 


4.                                       PAYMENT OF SALARY AND RECEIPT OF ALL
BENEFITS. EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT, OTHER THAN THE PAYMENTS AND
OTHER CONSIDERATION SET FORTH ABOVE IN THIS AGREEMENT, THE COMPANY HAS PAID OR
PROVIDED ALL SALARY, WAGES, BONUSES, ACCRUED VACATION/PAID TIME OFF, LEAVE,
HOUSING ALLOWANCES, RELOCATION COSTS, INTEREST, SEVERANCE, OUTPLACEMENT COSTS,
FEES, REIMBURSABLE EXPENSES, COMMISSIONS, STOCK, STOCK OPTIONS, VESTING, AND ANY
AND ALL OTHER BENEFITS AND COMPENSATION DUE TO EMPLOYEE, INCLUDING BUT NOT
LIMITED TO ANY AND ALL BENEFITS UNDER THE OFFER LETTER, THE RETENTION AGREEMENT,
AND THE SEVERANCE AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES AND REPRESENTS THAT
HE HAS RECEIVED ANY LEAVE TO WHICH HE WAS ENTITLED OR WHICH HE REQUESTED, IF
ANY, UNDER THE CALIFORNIA FAMILY RIGHTS ACT AND/OR THE FAMILY MEDICAL LEAVE ACT,
AND THAT HE DID NOT SUSTAIN ANY WORKPLACE INJURY, DURING HIS EMPLOYMENT WITH THE
COMPANY.


 


5.                                       RELEASE OF CLAIMS. EMPLOYEE AGREES THAT
OTHER THAN THE COMPANY’S ONGOING OBLIGATIONS TO EMPLOYEE AS SET FORTH IN THE
INDEMNITY AGREEMENT, WHICH IS NOT AFFECTED BY THIS AGREEMENT, THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO EMPLOYEE BY THE COMPANY AND ITS CURRENT AND FORMER OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS, SHAREHOLDERS, ADMINISTRATORS,
AFFILIATES, BENEFIT PLANS, PLAN ADMINISTRATORS, INSURERS, DIVISIONS, AND
SUBSIDIARIES, AND PREDECESSOR AND SUCCESSOR CORPORATIONS AND ASSIGNS
(COLLECTIVELY, THE “RELEASEES”). EMPLOYEE, ON HIS OWN BEHALF AND ON BEHALF OF
HIS RESPECTIVE HEIRS, FAMILY MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS, HEREBY AND
FOREVER RELEASES THE RELEASEES FROM, AND AGREES NOT TO SUE CONCERNING, OR IN ANY
MANNER TO INSTITUTE, PROSECUTE, OR PURSUE, ANY CLAIM, COMPLAINT, CHARGE, DUTY,
OBLIGATION, OR CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER
PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT EMPLOYEE MAY POSSESS
AGAINST ANY OF THE RELEASEES ARISING FROM ANY OMISSIONS, ACTS, FACTS, OR DAMAGES
THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION:


 

a.                                       any and all claims relating to or
arising from Employee’s employment relationship with the Company and the
termination of that relationship;

 

b.                                      any and all claims relating to, or
arising from, Employee’s right to purchase, or actual purchase of shares of
stock of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

c.                                       any and all claims for wrongful
discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

 

d.                                      any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act, except as prohibited by law; the
Fair Credit Reporting Act; the Age

 

--------------------------------------------------------------------------------


 

Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

 

e.                                       any and all claims for violation of the
federal or any state constitution;

 

f.                                         any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

g.                                      any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

h.                                      any and all claims for attorneys’ fees
and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to:  (1) Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
employee); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).

 


6.                                       ACKNOWLEDGMENT OF WAIVER OF CLAIMS
UNDER ADEA. EMPLOYEE ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE
MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”), AND
THAT THIS WAIVER AND RELEASE IS KNOWING AND VOLUNTARY. EMPLOYEE AGREES THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
THE ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE IS IN ADDITION TO ANYTHING
OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED. EMPLOYEE FURTHER ACKNOWLEDGES
THAT HE HAS BEEN ADVISED BY THIS WRITING THAT: (A) HE SHOULD CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; (B) HE HAS TWENTY-ONE (21) DAYS
WITHIN WHICH TO CONSIDER THIS AGREEMENT; (C) HE HAS SEVEN (7) DAYS FOLLOWING HIS
EXECUTION OF THIS AGREEMENT TO REVOKE THIS AGREEMENT; (D) THIS AGREEMENT SHALL
NOT BE EFFECTIVE UNTIL AFTER THE REVOCATION PERIOD HAS EXPIRED; AND (E) NOTHING
IN THIS AGREEMENT PREVENTS OR PRECLUDES EMPLOYEE FROM CHALLENGING OR SEEKING A
DETERMINATION IN GOOD FAITH OF THE VALIDITY OF THIS WAIVER UNDER THE ADEA, NOR
DOES IT IMPOSE ANY CONDITION PRECEDENT, PENALTIES, OR COSTS FOR DOING SO, UNLESS
SPECIFICALLY AUTHORIZED BY FEDERAL LAW. IN THE EVENT EMPLOYEE SIGNS THIS
AGREEMENT AND RETURNS IT TO THE COMPANY IN LESS THAN THE 21-DAY PERIOD
IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES THAT

 

--------------------------------------------------------------------------------


 


HE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD ALLOTTED FOR
CONSIDERING THIS AGREEMENT.


 


7.                                       CALIFORNIA CIVIL CODE SECTION 1542.
EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED TO CONSULT WITH LEGAL COUNSEL AND
IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, A STATUTE
THAT OTHERWISE PROHIBITS THE RELEASE OF UNKNOWN CLAIMS, WHICH PROVIDES AS
FOLLOWS:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section and with the exceptions as set forth
herein, agrees to expressly waive any rights he may have thereunder, as well as
under any other statute or common law principles of similar effect.

 


8.                                       NO PENDING OR FUTURE LAWSUITS. EMPLOYEE
REPRESENTS THAT HE HAS NO LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR
ON BEHALF OF ANY OTHER PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OF THE OTHER
RELEASEES. EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS
ON HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY
OR ANY OF THE OTHER RELEASEES.


 


9.                                       APPLICATION FOR EMPLOYMENT. EMPLOYEE
UNDERSTANDS AND AGREES THAT, AS A CONDITION OF THIS AGREEMENT, EMPLOYEE SHALL
NOT BE ENTITLED TO ANY EMPLOYMENT WITH THE COMPANY, AND EMPLOYEE HEREBY WAIVES
ANY RIGHT, OR ALLEGED RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.
EMPLOYEE FURTHER AGREES NOT TO APPLY FOR EMPLOYMENT WITH THE COMPANY.


 


10.                                 TRADE SECRETS AND CONFIDENTIAL
INFORMATION/COMPANY PROPERTY. EMPLOYEE REAFFIRMS AND AGREES TO OBSERVE AND ABIDE
BY THE TERMS OF THE CONFIDENTIALITY AGREEMENT, SPECIFICALLY INCLUDING THE
PROVISIONS THEREIN REGARDING NONDISCLOSURE OF THE COMPANY’S TRADE SECRETS AND
CONFIDENTIAL AND PROPRIETARY INFORMATION, AND NON-SOLICITATION OF COMPANY
EMPLOYEES. EMPLOYEE’S SIGNATURE BELOW CONSTITUTES HIS CERTIFICATION UNDER
PENALTY OF PERJURY THAT HE HAS RETURNED ALL DOCUMENTS AND OTHER ITEMS PROVIDED
TO EMPLOYEE BY THE COMPANY, DEVELOPED OR OBTAINED BY EMPLOYEE IN CONNECTION WITH
HIS EMPLOYMENT WITH THE COMPANY, OR OTHERWISE BELONGING TO THE COMPANY.


 


11.                                 NO COOPERATION ADVERSE TO RELEASEES.
EMPLOYEE FURTHER AGREES THAT HE WILL NOT KNOWINGLY ENCOURAGE, COUNSEL, OR ASSIST
ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR PROSECUTION OF ANY
DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR COMPLAINTS BY ANY THIRD
PARTY AGAINST ANY OF THE RELEASEES, UNLESS UNDER A SUBPOENA OR OTHER COURT ORDER
TO DO SO OR AS RELATED DIRECTLY TO THE ADEA WAIVER IN THIS AGREEMENT. EMPLOYEE
AGREES BOTH TO IMMEDIATELY NOTIFY THE COMPANY UPON RECEIPT OF ANY SUCH SUBPOENA
OR COURT ORDER, AND TO FURNISH, WITHIN THREE (3) BUSINESS DAYS OF ITS RECEIPT, A
COPY OF SUCH SUBPOENA OR OTHER COURT ORDER. IF APPROACHED BY ANYONE FOR COUNSEL
OR ASSISTANCE IN THE PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES,
GRIEVANCES, CLAIMS, CHARGES, OR COMPLAINTS AGAINST ANY OF THE RELEASEES,
EMPLOYEE SHALL STATE NO MORE THAN THAT HE CANNOT PROVIDE COUNSEL OR ASSISTANCE.

 

--------------------------------------------------------------------------------



 


12.                                 COOPERATION WITH THE COMPANY. IN THE EVENT
OF ANY LITIGATION, THREAT OF LITIGATION, OR INVESTIGATION BY ANY LOCAL, STATE OR
FEDERAL ADMINISTRATIVE AGENCY, EMPLOYEE AGREES THAT HE WILL COOPERATE FULLY AND
MAKE HIMSELF REASONABLY AVAILABLE TO THE COMPANY AND/OR ITS COUNSEL IN THE EVENT
THAT THE COMPANY DETERMINES IN GOOD FAITH THAT EMPLOYEE’S ASSISTANCE WOULD BE
HELPFUL TO THE COMPANY. IF EMPLOYEE IS CALLED ON TO PROVIDE SUCH COOPERATION,
THE COMPANY WILL REIMBURSE EMPLOYEE FOR REASONABLE OUT-OF-POCKET EXPENSES.


 


13.                                 MUTUAL NON-DISPARAGEMENT. EMPLOYEE AGREES TO
REFRAIN FROM ANY DISPARAGING STATEMENTS ABOUT THE COMPANY OR ANY OF THE OTHER
RELEASEES INCLUDING, WITHOUT LIMITATION, THE BUSINESS, PRODUCTS, INTELLECTUAL
PROPERTY, FINANCIAL STANDING, FUTURE, OR EMPLOYMENT/COMPENSATION/BENEFIT
PRACTICES OF THE COMPANY. THE COMPANY AGREES TO REFRAIN FROM ANY DISPARAGING
STATEMENTS ABOUT EMPLOYEE, PROVIDED THAT EMPLOYEE UNDERSTANDS THAT THE COMPANY’S
OBLIGATIONS UNDER THIS PARAGRAPH EXTEND ONLY TO THE COMPANY’S CURRENT EXECUTIVE
OFFICERS AND MEMBERS OF ITS BOARD OF DIRECTORS AND ONLY FOR SO LONG AS EACH
OFFICER OR MEMBER IS AN EMPLOYEE OR DIRECTOR OF THE COMPANY. EMPLOYEE SHALL
DIRECT ANY INQUIRIES BY POTENTIAL FUTURE EMPLOYERS TO THE COMPANY’S CHAIRMAN OF
THE BOARD.


 


14.                                 BREACH. EMPLOYEE ACKNOWLEDGES AND AGREES
THAT ANY MATERIAL BREACH OF THIS AGREEMENT, UNLESS SUCH BREACH CONSTITUTES A
LEGAL ACTION BY EMPLOYEE CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF
THE VALIDITY OF THE WAIVER HEREIN UNDER THE ADEA, OR OF ANY PROVISION OF THE
CONFIDENTIALITY AGREEMENT SHALL ENTITLE THE COMPANY IMMEDIATELY TO RECOVER
AND/OR CEASE PROVIDING THE CONSIDERATION PROVIDED TO EMPLOYEE UNDER THIS
AGREEMENT, EXCEPT AS PROVIDED BY LAW.


 


15.                                 NO ADMISSION OF LIABILITY. EMPLOYEE
UNDERSTANDS AND ACKNOWLEDGES THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND
SETTLEMENT OF ANY AND ALL ACTUAL OR POTENTIAL DISPUTED CLAIMS BY EMPLOYEE. NO
ACTION TAKEN BY THE COMPANY HERETO, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS
AGREEMENT, SHALL BE DEEMED OR CONSTRUED TO BE (A) AN ADMISSION OF THE TRUTH OR
FALSITY OF ANY ACTUAL OR POTENTIAL CLAIMS OR (B) AN ACKNOWLEDGMENT OR ADMISSION
BY THE COMPANY OF ANY FAULT OR LIABILITY WHATSOEVER TO EMPLOYEE OR TO ANY THIRD
PARTY.


 


16.                                 NON-SOLICITATION. EMPLOYEE AGREES THAT FOR A
PERIOD OF TWELVE (12) MONTHS IMMEDIATELY FOLLOWING THE EFFECTIVE DATE OF THIS
AGREEMENT, EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY SOLICIT ANY OF THE
COMPANY’S EMPLOYEES TO LEAVE THEIR EMPLOYMENT AT THE COMPANY.


 


17.                                 COSTS. THE PARTIES SHALL EACH BEAR THEIR OWN
COSTS, ATTORNEYS’ FEES, AND OTHER FEES INCURRED IN CONNECTION WITH THE
PREPARATION OF THIS AGREEMENT.


 


18.                                 ARBITRATION. THE PARTIES AGREE THAT ANY AND
ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN
ALAMEDA COUNTY, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY

 

--------------------------------------------------------------------------------



 


JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


 


19.                                 AUTHORITY. THE COMPANY REPRESENTS AND
WARRANTS THAT THE UNDERSIGNED HAS THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY
AND TO BIND THE COMPANY AND ALL WHO MAY CLAIM THROUGH IT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT. EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE
CAPACITY TO ACT ON HIS OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH
HIM TO BIND THEM TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. EACH PARTY
WARRANTS AND REPRESENTS THAT THERE ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS
IN LAW OR EQUITY OR OTHERWISE OF OR AGAINST ANY OF THE CLAIMS OR CAUSES OF
ACTION RELEASED HEREIN.


 


20.                                 NO REPRESENTATIONS. EMPLOYEE REPRESENTS THAT
HE HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ
AND UNDERSTANDS THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.
EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE
COMPANY THAT ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


21.                                 SEVERABILITY. IN THE EVENT THAT ANY
PROVISION OR ANY PORTION OF ANY PROVISION HEREOF OR ANY SURVIVING AGREEMENT MADE
A PART HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION OR
ARBITRATOR TO BE ILLEGAL, UNENFORCEABLE, OR VOID, THIS AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT WITHOUT SAID PROVISION OR PORTION OF PROVISION.


 


22.                                 ATTORNEYS’ FEES. EXCEPT WITH REGARD TO A
LEGAL ACTION CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF THE
VALIDITY OF THE WAIVER HEREIN UNDER THE ADEA, IN THE EVENT THAT EITHER PARTY
BRINGS AN ACTION TO ENFORCE OR EFFECT ITS RIGHTS UNDER THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING
THE COSTS OF MEDIATION, ARBITRATION, LITIGATION, COURT FEES, AND REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION WITH SUCH AN ACTION.


 


23.                                 ENTIRE AGREEMENT. THIS AGREEMENT REPRESENTS
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE
CONCERNING THE SUBJECT MATTER OF THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT AND EMPLOYEE’S EMPLOYMENT WITH AND SEPARATION FROM THE COMPANY AND THE
EVENTS LEADING THERETO AND ASSOCIATED THEREWITH, AND SUPERSEDES AND REPLACES ANY
AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING THE SUBJECT MATTER OF
THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, WITH THE EXCEPTION
OF THE CONFIDENTIALITY AGREEMENT, THE INDEMNITY AGREEMENT AND THE EQUITY AWARD
AGREEMENTS.


 


24.                                 NO ORAL MODIFICATION. THIS AGREEMENT MAY
ONLY BE AMENDED IN A WRITING SIGNED BY EMPLOYEE AND THE COMPANY’S CHIEF
EXECUTIVE OFFICER.


 


25.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR
CHOICE-OF-LAW PROVISIONS. EMPLOYEE CONSENTS TO PERSONAL AND EXCLUSIVE
JURISDICTION AND VENUE IN THE STATE OF CALIFORNIA.


 


26.                                 EFFECTIVE DATE. EMPLOYEE HAS SEVEN (7) DAYS
AFTER HE SIGNS THIS AGREEMENT TO REVOKE IT. THIS AGREEMENT WILL BECOME EFFECTIVE
ON THE EIGHTH (8TH) DAY AFTER EMPLOYEE SIGNED THIS AGREEMENT, SO LONG AS IT HAS
BEEN SIGNED BY THE PARTIES AND HAS NOT BEEN REVOKED (THE “EFFECTIVE DATE”).


 


27.                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS AND BY FACSIMILE, AND EACH COUNTERPART AND FACSIMILE SHALL HAVE
THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL CONSTITUTE AN EFFECTIVE,
BINDING AGREEMENT ON THE PART OF EACH OF THE UNDERSIGNED.


 


28.                                 VOLUNTARY EXECUTION OF AGREEMENT. EMPLOYEE
UNDERSTANDS AND AGREES THAT HE EXECUTED THIS AGREEMENT VOLUNTARILY, WITHOUT ANY
DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF THE COMPANY OR ANY THIRD
PARTY, WITH THE FULL INTENT OF RELEASING ALL OF HIS CLAIMS AGAINST THE COMPANY
AND ANY OF THE OTHER RELEASEES. EMPLOYEE ACKNOWLEDGES THAT:


 

(a)                                  he has read this Agreement;

 

(b)                                 he has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of his own choice
or has elected not to retain legal counsel;

 

(c)                                  he understands the terms and consequences
of this Agreement and of the releases it contains; and

 

(d)                                 he is fully aware of the legal and binding
effect of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

Francis P. Barton, an individual

 

 

Dated: August 28, 2008

/s/ Francis P. Barton

 

Francis P. Barton

 

 

 

 

 

UTStarcom, Inc.

 

 

 

 

Dated: August 28, 2008

By

/s/ Mark Green

 

 

Mark Green

 

 

Senior Vice President, Worldwide Human
Resources and Real Estate

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EQUITY AWARDS

 

Grant Number

 

Grant Date

 

Type of Award

 

Number of
Shares

 

Exercise/
Purchase Price

 

Total Shares
Vested

 

9712492

 

8/1/2005

 

Option

 

400,000

 

$

8.82

 

300,000

 

C09661

 

8/1/2005

 

Restricted Stock

 

100,000

 

$

0.001250

 

75,000

 

9715987

 

2/28/2006

 

Option

 

92,000

 

$

6.25

 

92,000

 

06000138

 

11/30/2007

 

Restricted Stock

 

46,000

 

$

0.00

 

46,000

 

06000139

 

11/30/2007

 

RSU

 

44,781

 

$

0.00

 

11,195

 

06000140

 

11/30/2007

 

RSU

 

67,172

 

$

0.00

 

33,586

 

06000144

 

11/30/2007

 

RSU

 

689,655

 

$

0.00

 

689,655

 

06000145

 

11/30/2007

 

Restricted Stock

 

300,000

 

$

0.00

 

172,414 127,586

*

06000146

 

11/30/2007

 

RSU

 

165,657

 

$

0.00

 

165,657

*

06000147

 

11/30/2007

 

Restricted Stock

 

254,000

 

$

0.00

 

254,000

*

06001140

 

1/31/2008

 

RSU

 

722,022

 

$

0.00

 

329,601

*

06001141

 

1/31/2008

 

Restricted Stock

 

300,000

 

$

0.00

 

0

 

06001142

 

1/31/2008

 

Restricted Stock

 

300,000

 

$

0.00

 

0

 

06001143

 

1/31/2008

 

RSU

 

115,000

 

$

0.00

 

0

 

06001148

 

2/29/2008

 

RSU

 

61,667

 

$

0.00

 

0

 

06001149

 

2/29/2008

 

RSU

 

123,333

 

$

0.00

 

0

 

 

--------------------------------------------------------------------------------

* Includes acceleration of vesting of the Retention Incentive

 

--------------------------------------------------------------------------------

 

 

 